 



Exhibit 10.1

 

FOURTH AMENDMENT TO SUBLEASE

 

This FOURTH AMENDMENT TO SUBLEASE (this “Amendment”) is entered into and made
effective as of the 30th day of November, 2019 (“Amendment Date”), by and
between CSG SYSTEMS, INC., a Delaware corporation (“Sublandlord”), and ZYNEX,
INC., a Nevada corporation (“Subtenant”).

 

RECITALS:

 

A.                 Maroon Office Partners II, LLC, a Colorado limited liability
company, as predecessor-in-interest to Two Maroon Circle Investors, LLC, a
Delaware limited liability company (“Prime Landlord”), and Sublandlord, as
tenant, entered into an Office Lease dated as of September 28, 1999 (as amended,
the “Prime Lease”), whereby Sublandlord leased certain premises from Prime
Landlord (the “Premises”)

 

B.                  Sublandlord and Subtenant entered into that certain
Agreement of Sublease dated as of the 20th date of October, 2017 (the “Original
Sublease”), as amended by that certain First Amendment to Sublease dated
November 27, 2017 (the “First Sublease Amendment”), that certain Second
Amendment to Sublease dated March 30, 2018 (the “Second Sublease Amendment”),
and that certain Third Amendment to Sublease dated February 12, 2019 (the “Third
Sublease Amendment”), pursuant to which Subtenant subleases from Sublandlord
that certain premises (the “Subleased Premises”) in the Building, which is
located at 9555 Maroon Circle, Englewood, Colorado 80112. The Original Sublease,
as amended by the First Sublease Amendment, the Second Sublease Amendment, and
the Third Sublease Amendment, is referred to herein as the “Sublease.”

 

C.                 Sublandlord and Subtenant desire to enter into this Amendment
to amend the Sublease upon the terms set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, for $10.00 and other good and valuable consideration the receipt
and adequacy of which are hereby acknowledged, Sublandlord and Subtenant agree
as follows:

 

1.                   Capitalized Terms. Capitalized terms used but not defined
herein shall have the same meaning as set forth in the Sublease.

 

2.                   Subleased Premises.

 

a.                   Effective as of the later of January 1, 2020 or the date
the Sublandlord completes the Second Floor Expansion Work (as defined below)
(the “Second Floor Expansion Date”), the area shown on Exhibit A attached to
this Amendment, consisting of the entire second (2nd) floor of the Premises (the
“Second Floor Expansion Subleased Premises”), shall be added to and deemed part
of the Subleased Premises under the Sublease. Tenant acknowledges that effective
as of the Second Floor Expansion Date, Tenant is leasing the entire Premises
leased by Sublandlord from Prime Landlord under the Prime Lease, with a total
square footage of 85,681, and the Second Floor Expansion Subleased Premises will
be deemed to include 22,546 square feet for purposes of calculation of Rent.
Except as otherwise provided by this Amendment, all terms and conditions of the
Sublease applicable to the Second Floor Subleased Premises, other than Sections
5.3, 5.4, 5.5, and 7.5, shall apply to the Second Floor Expansion Subleased
Premises on the Second Floor Expansion Date.

  



 

 

 

b.                   Notwithstanding the foregoing to the contrary, Subtenant
shall have the right to access the Second Floor Expansion Subleased Premises
early commencing on the date that Prime Landlord consents to the terms of this
Amendment by execution and delivery to Sublandlord of the Consent of Prime
Landlord provided that: (a) other than with respect to the payment of Second
Floor Second Floor Expansion Rent (as defined below), Subtenant shall comply and
abide by all terms, obligations, and liabilities under the Sublease applicable
to the Subleased Premises with respect to the Second Floor Expansion Subleased
Premises commencing upon such occupancy; (b) Subtenant shall deliver
certificates of insurance reasonably satisfactory to Sublandlord evidencing that
the Second Floor Expansion Subleased Premises is insured pursuant to the
requirements of the Sublease applicable to the Subleased Premises; (c) the sole
purpose for such occupancy shall be to install Tenant’s furniture, fixtures and
equipment and store Subtenant’s inventory in the Second Floor Expansion
Subleased Premises; (d) Subtenant shall provide Sublandlord with two (2)
business days’ prior written notice which shall identify the times at which
Subtenant shall enter the Second Floor Expansion Subleased Premises; (e)
Sublandlord shall have the right to have its representative(s) escort and
supervise Subtenant’s entry into the Second Floor Expansion Subleased Premises
at all times; (f) Neither Prime Landlord nor Sublandlord shall have any
liability whatsoever with respect to Subtenant’s rights under this Section 2(b)
it being understood and agreed that Subtenant shall indemnify, defend, and hold
harmless Prime Landlord and Sublandlord and their respective employees, agents,
contractors, officers, directors, members, and principals from and against any
loss, damage, claim or liability incurred or asserted in connection with the
exercise of Subtenant’s rights under this Section 2(b); and (g) Subtenant shall
ensure that the placement of Inventory in the Second Floor Expansion Subleased
Premises does not exceed the maximum floor load capacity for the Expansion
Subleased Premises.

 

c.                   Except for the Second Floor Expansion Work (as defined
below), Sublandlord shall deliver, and Subtenant shall accept the Second Floor
Expansion Subleased Premises and Second Floor Expansion FF&E (as defined below)
when delivered to Subtenant in its “AS-IS, WHERE IS” condition and “WITH ALL
FAULTS” existing on the Second Floor Expansion Date. Subtenant acknowledges
that, except as set forth in Section 4 of this Amendment, neither Sublandlord,
Prime Landlord nor any agent of Sublandlord or Prime Landlord has made any
representation or warranty with respect to the Second Floor Expansion Subleased
Premises or Second Floor Expansion FF&E, or with respect to the suitability of
any part of the same for the conduct of Subtenant’s business.

 

d.                   Notwithstanding anything herein to the contrary,
Sublandlord shall not be responsible for any tenant improvement allowance or
other modifications to the Second Floor Expansion Subleased Premises other than
the Second Floor Expansion Work. For the purpose of clarity, the terms of
Sections 5.3 and 5.4 of the Sublease shall not apply to the Second Floor
Expansion Subleased Premises.

 

3.                   Second Floor Expansion Rent.

 

a.                   Gross Rent. Subtenant shall pay to Sublandlord during the
Term of the Sublease annual gross rent for the Second Floor Expansion Subleased
Premises (“Second Floor Expansion Gross Rent”) as follows:

 

Period of the Term: Rate/Square Foot/Annum: Annual Gross Rent Monthly Gross Rent
Second Floor Expansion Date – October  31, 2020 $13.00 $293,097.96 $24,424.83*
November 1, 2020 – October 31, 2021 $21.75 $490,375.56 $40,864.63 November 1,
2021 – October 31, 2022 $22.75 $512,921.50 $42,743.46 November 1, 2022 – June
30, 2023 $23.75 $535,467.48 $44,622.29 July 1, 2023 – June 30, 2024** $27.50
$620,015.04 $51,667.92 July 1, 2024 – June 30, 2025** $28.25 $636,924.48
$53,077.04

* The Second Floor Expansion Date will be January 1, 2020, or the date the
Sublandlord completes the Second Floor Expansion Work, whichever is later.

**Denotes optional Renewal period as described in Section 19 of the Sublease.

 

 

 



 

b.                   Additional Charges.

 

i.                  The parties hereby acknowledge and agree that, with respect
to the Second Floor Expansion Subleased Premises, the Sublease as amended
hereby, is intended to be a Full Service Gross sublease and that commencing
after the 2020 calendar year (“Second Floor Expansion Sublease Base Year”)
Subtenant shall be responsible for the payment of Subtenant’s Expansion Share
(as defined below) of all Operating Expenses that exceed the total amount of
Operating Expenses payable by Sublandlord under the Prime Lease for the Second
Floor Expansion Sublease Base Year (which will include both the pro-rated
estimated amount on the Budget Sheet and the additional actual Operating
Expenses according to the Landlord’s Statement). Subtenant shall also be
responsible for the payment of Subtenant’s Expansion Share of all Building
Operating Expenses (as defined below) that exceed the amount of Building
Operating Expenses incurred by Sublandlord during the Second Floor Expansion
Sublease Base Year. The amounts payable pursuant to this Section 3(b) are
collectively referred to as, “Second Floor Expansion Additional Rent”, and
together with Second Floor Expansion Gross Rent and all other amounts payable by
Subtenant with respect to the Expansion Subleased Premises, “Second Floor
Expansion Rent”. A copy of the Landlord Statement for the Second Floor Expansion
Sublease Base Year expenses shall be provided to Subtenant.

 

ii.                  Payment of such amounts due hereunder shall be made by
Subtenant in the same manner as Sublandlord shall be required to pay such
amounts pursuant to the Prime Lease (except as specifically set forth below) and
paid to Sublandlord for forwarding to the Prime Landlord.

 

iii.                  “Subtenant’s Second Floor Expansion Share” is equal to a
fraction, the numerator of which is the rentable area of the Second Floor
Expansion Subleased Premises and the denominator of which is the total rentable
area of the Building excluding areas designated as common areas for the use of
subtenants under the Prime Lease by Sublandlord.

 

iv.                    “Building Operating Expenses” are expenses incurred by
Sublandlord in connection with the operation, maintenance, and repair of areas
of the Building designated by Sublandlord as common areas for the use of
subtenants under the Prime Lease, but only to the extent that such expenses
would constitute “Operating Expenses” under the Prime Lease if incurred by Prime
Landlord in connection with the ownership, operation and maintenance of the
Building Complex; provided, however, in no event shall any Operating Expenses or
Building Operating Expenses be duplicative of each other.

 

c.                   Subtenant's Covenant to Pay Rent. Subtenant's obligation to
pay Second Floor Expansion Rent shall commence on the Second Floor Expansion
Date. Second Floor Expansion Rent shall be payable in equal monthly installments
in advance on the first (1st) day of each and every calendar month during the
Term, without setoff, deduction, notice or demand at the address of Sublandlord
set forth in Section 12 of the Sublease.

 



 

 

 

4.                   Second Floor Expansion Work. Sublandlord covenants and
agrees to complete the work identified on Exhibit B (the “Second Floor Expansion
Work”) attached to this Amendment and to use commercially reasonable efforts to
complete the Second Floor Expansion Work on or before January 1, 2020.
Sublandlord agrees to promptly submit the plans for the Second Floor Expansion
Work to the Prime Landlord for prior approval in accordance with the Prime
Lease. Sublandlord shall warrant that the Second Floor Expansion Work is
designed, engineered and constructed in a good and workmanlike manner, free of
any latent defects, liens or other encumbrances, and in accordance with the
terms and conditions of the Prime Lease, and all applicable laws for a period of
one (1) year following completion of the Second Floor Expansion Work.
Sublandlord shall be responsible for any costs associated with completion of the
Second Floor Expansion Work. Sublandlord’s obligations under this Amendment to
deliver the Second Floor Expansion Subleased Premises to Subtenant is contingent
and conditioned upon Prime Landlord approving the Second Floor Expansion Work.

 

5.                   FF&E.

 

a.                   Sublandlord shall not remove that certain furniture,
fixture, and equipment that was located in the Second Floor Expansion Subleased
Premises when Subtenant toured the space on September 23, 2019 (collectively,
the “Second Floor Expansion FF&E”) from the Second Floor Expansion Subleased
Premises prior to the Second Floor Expansion Date and the Second Floor Expansion
FF&E shall remain in the Second Floor Expansion Subleased Premises upon delivery
thereof to Subtenant.

 

b.                   For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and (to the extent that it
constitutes Tenant’s Property under the Prime Lease) Sublandlord, does hereby
transfer, bargain and convey to Subtenant, all Second Floor Expansion FF&E with
such transfer and conveyance to be effective upon the expiration or earlier
termination of the Sublease. The Second Floor Expansion FF&E shall be conveyed
to Buyer on a quitclaim, “as is,” “where is” and “with all faults” basis,
without representations, warranties and/or covenants, express or implied, of any
kind or nature.

 

c.                   Subtenant shall be responsible for the removal of all
Second Floor Expansion FF&E from the Second Floor Expansion Subleased Premises
at the expiration of the Term pursuant and subject to the requirements of the
Prime Lease applicable thereto.

 

6.                   Parking. Notwithstanding any provision herein to the
contrary, Subtenant shall have the parking rights and obligations of Sublandlord
that are allocated or attributable to the Second Floor Expansion Subleased
Premises based on Subtenant’s Second Floor Expansion Share. Any right to utilize
a fractional portion of a parking space allocated to the Second Floor Expansion
Subleased Premises shall be retained by Sublandlord for its benefit such that
the number of parking spaces allocated to the Second Floor Expansion Subleased
Premises is a whole number. Subtenant shall pay Sublandlord rental of $100 per
month per each of the Covered Parking Spaces allocated to Subtenant pursuant to
this Section 6 as Rent.

 

7.                   Security Deposit. No additional deposit shall be due in
connection with the Second Floor Expansion Subleased Premises. Within thirty
(30) Days after the date that Prime Landlord consents to the terms of this
Amendment by execution and delivery to Sublandlord of the Consent of Prime
Landlord, Sublandlord shall refund to Subtenant the Security Deposit for the
Third (3rd) Floor Premises, which is equal to $37,039.00. Following the refund
of the Security Deposit for the Third Floor Premises, the parties agree that the
remaining Security Deposit held by Sublandlord is $274,623.75, which Sublandlord
shall continue to hold in accordance with Section 16 of the Sublease for the
remainder of the sublease term.

 



 

 

 

8.                   Right of First Offer. Section 18 of the Sublease is hereby
terminated with respect to the Second Floor Expansion Subleased Premises but
will remain in effect for the remainder of the First Offer Space.

 

9.                   Access. All access to the Building key card control system,
Third (3rd) Floor Premises and elevators, which is currently under the control
of Sublandlord, shall be transferred to Subtenant on or before December 1, 2019.
All costs associated with the transfer of the key card control system, access to
the Third (3rd) Floor Premises and elevator access shall be borne by
Sublandlord.

 

10.                Main Distribution Frame (MDF). All access to the MDF room
currently located on the First Floor east of the elevators, which is currently
under the control of Sublandlord shall be transferred to Subtenant on or before
December 1, 2019. All costs associated with the transfer of access to MDF room
shall be borne by Sublandlord.

 

11.                Miscellaneous.

 

a.                   Full Force and Effect. Except as amended by this Amendment,
the Sublease remains in in full force and effect and is hereby ratified by
Sublandlord and Subtenant. In the event of any conflict between the Sublease,
First Sublease Amendment, the Second Sublease Amendment, the Third Sublease
Amendment and this Amendment, the terms and conditions of this Amendment shall
control. For the purpose of clarity, nothing in this Amendment shall be
construed as an approval of Subtenant’s plans.

 

b.                   Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.

 

c.                   Entire Agreement. This Amendment contains the entire
agreement of Sublandlord and Subtenant with respect to the subject matter hereof
and may not be amended or modified except by an instrument executed in writing
by Sublandlord and Subtenant.

 

d.                   Power and Authority. Except as set forth herein, Subtenant
has not assigned or transferred any interest in the Sublease and has full power
and authority to execute this Amendment.

 

e.                   Counterparts. This Amendment may be executed in any number
of counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by facsimile, PDF or email, and, upon receipt, shall be deemed
originals and binding upon the parties hereto.

 

f.                    Attorneys' Fees. In the event of litigation arising out of
or in connection with this Amendment, the prevailing party shall be awarded
reasonable attorneys' fees, costs and expenses.

 

g.                   Partial Invalidity. If any term, covenant or condition of
this Amendment or the application thereof to any person, firm or corporation, or
circumstance, shall be invalid or unenforceable, the remainder of this Amendment
or the application of such term, convent or condition to persons, firms or
corporations, or circumstances, other than those as to which it is held invalid,
shall be both unaffected thereby and each term, covenant or condition of this
Amendment shall be valid and be enforced to the fullest extent permitted by law.

 

h.                   Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Colorado.

 



 

 

 

i.                    Brokers. Sublandlord and Subtenant hereby represent and
warrant that there are no brokers or others who might be entitled to any fees or
commissions as a result of this Amendment or Subtenant's occupancy of the Second
Floor Expansion Subleased Premises as a result of the actions or omissions of
Sublandlord or Subtenant, except for Savills as Subtenant’s exclusive agent
(“Subtenant’s Broker”) and CBRE as Sublandlord’s exclusive agent (“Sublandlord’s
Broker”), whose commissions will be paid by separate written agreement.
Sublandlord hereby indemnifies, defends and holds harmless Prime Landlord and
Subtenant from and against any and all loss, cost, damage or expense suffered or
incurred by Prime Landlord or Subtenant as a result of any claim made against
Prime Landlord or Subtenant which is based upon a breach of the foregoing
representation and warranty by Sublandlord. Subtenant hereby indemnifies,
defends and holds harmless Prime Landlord and Sublandlord from and against any
and all loss, cost, damage or expense suffered or incurred by Prime Landlord or
Sublandlord as a result of any claim made against Prime Landlord or Sublandlord
which is based upon a breach of the foregoing representation and warranty by
Subtenant. This paragraph shall survive the expiration or termination of this
Amendment, by lapse of time or otherwise.

 

[Signatures appear on the following page.]

 

 

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Amendment to be
executed and made effective as of the Amendment Date.

 

  

SUBTENANT:

 

ZYNEX, INC.,

a Nevada Corporation

  

 

By: /s/ Dan Moorhead         Name:   Dan Moorhead         Title: Chief Financial
Officer  

   

 

[INTENTIONALLY BLANK; SUBLANDLORD’S SIGNATURE FOLLOWS]

  

 

 

 

SUBLANDLORD:

 

CSG SYSTEMS, INC.,

a Delaware corporation

 

 

By: /s/ Gregory Cannon         Name: Gregory Cannon         Title: SVP and
General Counsel  

  

 

 

 

 

[image_001.jpg]

 

 

 

 



EXHIBIT B SECOND FLOOR EXPANSION WORK

 

1.Sublandlord shall have the carpets in the Second Floor Expansion Subleased
Premises cleaned.

 

2.Sublandlord shall install two (2) 220 volt electric vehicle charging stations
in a location in the Building parking garage, mutually agreeable between
Subtenant and Sublandlord.

 

3.Sublandlord shall remove the enclosure blocking access to the existing
stairwell connecting the second (2nd) and third (3rd) floors pursuant to plans
and specifications approved by Sublandlord and Prime Landlord, repair any damage
sustained as a result of the reopening of the stairwell and restore the entire
stairwell area to its original and code-compliant condition prior to the
original stairwell enclosure work completed per Exhibit B of the Third Amendment
of the Sublease. Sublandlord shall use Building Standard Materials to restore
the stairwell area.

 



 

